NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                                     901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                                     CORPUS CHRISTI, TEXAS 78401
                                                                                     361-888-0416 (TEL)
JUSTICES
                                                                                     361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                                     HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                                     ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                     Court of Appeals                              100 E. CANO, 5TH FLOOR
                                                                                     EDINBURG, TEXAS 78539
                                                                                     956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ                 Thirteenth District of Texas                     956-318-2403 (FAX)

                                                                                     www.txcourts.gov/13thcoa

                                              February 9, 2015

      Hon. Lisa Bowlin Hobbs                             Hon. Edmundo O. Ramirez
      Kuhn Hobbs PLLC                                    Ellis, Koeneke & Ramirez, L.L.P.
      3307 Northland Drive, Suite 310                    1101 Chicago Ave.
      Austin, TX 78731                                   McAllen, TX 78501-4822
      * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-12-00576-CV
      Tr.Ct.No. 2010-CPC-156-A
      Style:    IN THE ESTATE OF JAMES M. LUTHEN, DECEASED


              The judgment of the trial court in the above cause was REVERSED AND REMANDED
      by this Court on the 24th day of November, 2014. The mandate is enclosed.

              Costs of the appeal were adjudged against appellee, DONALD LEY.

             Pursuant to Section 51.204(b) of the Government Code, the attorneys of record are
      hereby notified that any exhibits submitted to the Court by a party may be withdrawn by that
      party or the party’s attorney of record within 30 days. Exhibits on file with the Court will be
      destroyed three (3) years after final disposition of the case or at an earlier date if ordered by the
      Court.

                                                    Very truly yours,


                                                    Dorian E. Ramirez, Clerk

      DER:ch
      Enc.
      cc: Hon. Antonio Villeda (DELIVERED VIA E-MAIL)
           Hon. Tracy A. Spillman (DELIVERED VIA E-MAIL)
           Hon. Oscar O. Gomez (DELIVERED VIA E-MAIL)
           Hon. Brandy Wingate Voss (DELIVERED VIA E-MAIL)
           Hon. Ricardo Pumarejo Jr. (DELIVERED VIA E-MAIL)